DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 15, the limitations regarding a “third precision level (ps) of the additional stress data” and a “fourth precision level (pb) of the buffer” are indefinite as these limitations are not defined as to what it is and how it is used in relation to the rest of the claimed invention. Under the broadest reasonable interpretation, every memory would have some precision level based on the size of the memory. Claims 4-7, 11-14 and 18-20 do not further define or use the third or fourth precision levels. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mobasher et al. (US PGPub 2019/0295510)  in view of Flordal et al. (US PGPub 2017/0352165). 

Regarding claim 8, Mobasher discloses a display device (figs. 1-3), comprising:
a buffer (fig. 2, memory 205) configured to store compressed stress data ([0042], “The stress table is stored in the memory 205”);
a decoding circuit (fig. 3, decoder 2 310) configured to receive the compressed stress data for a slice of a display, and to decompress the compressed stress data to obtain reconstructed stress data for the slice of the display ([0046], “The compressed stress data are decompressed by a second decoder 310”);
an adding circuit (fig. 3, adder 220) configured to add additional stress data to the reconstructed stress data to obtain updated stress data for the slice ([0042], “The adjusted drive current values (which represent the current rate of accumulation of stress of the sub-pixels being displayed) are read by a sub-pixel stress sampling circuit 215 (“Stress Capture” block) and each previously stored stress value is increased (or “augmented”), in an adding circuit 220, by the current rate of accumulation of stress (i.e., by a number proportional to the adjusted drive current value), and saved back to the memory 205. A memory controller 225 controls read and write operations in the memory, feeds the stress values from the memory to the drive current adjustment circuit 210 and to the adding circuit 220 as needed, and stores the augmented stress values (having been augmented by the addition of the current rate of accumulation of stress) back into memory”);
an encoding circuit (fig. 3, encoder 315) configured to encode the updated stress data at a first precision level (pc) to generate first updated compressed stress data for the slice of the display ([0046], “The encoder 315 encodes data that it receives in a manner that compresses it”); and
a processor (fig. 3, stress capture 215), 
wherein the encoding circuit is further configured to encode the updated stress data  ([0046], “The encoder 315 encodes data that it receives in a manner that compresses it, and each of the first decoder 305 and the second decoder 310 performs an operation that inverts, or approximately inverts, the operation performed by the encoder 315, i.e., each of the first decoder 305 and the second decoder 310 decompresses data that it receives. Accordingly, “coding” and “compressing” (and related words, such as “encoding” and “encoded”, and “compressed”, respectively) are used interchangeably herein, as are “decoding” and “decompressing” (and related words, such as “decoded” and “unencoded”, and “decompressed” and “uncompressed”, respectively). Various methods of compression may be employed, including entropy coding, such as Huffman coding or arithmetic coding”).
Mobasher discloses the processor performing a function of only sampling a subset of frames ([0045]); however other functions including to update the stress data based on memory size are known in the prior art of record. In a similar field of endeavor of data storage, Flordal discloses a processor configured to, in response to a size (bc) of the first updated compressed stress data for the slice of the display exceeding a size (bt) of the buffer, determine a second precision level (p) based on the first precision level (pc), a third precision level (ps) of the additional stress data, and a fourth precision level (pp) of the buffer ([0184], “Referring again to FIG. 5, if the encoded version of the block that has been encoded using the first encoding scheme is greater than the threshold size (32 bytes), then in step 510 the encoded version of the block that has been encoded using the second encoding scheme is written out to memory 116. This provides a guaranteed maximum data size (32 bytes) for the encoded blocks that are written out. This in turn can lead to predictable maximum bandwidth and memory consumption and can significantly simplify bandwidth and memory management”); and second updated compressed stress data that is different than the first updated compressed stress data ([0176] and [0180], first encoding scheme and second encoding scheme). 
In view of the teachings of Mobasher and Flordal, it would have been obvious to one of ordinary skill in the art, to include the encoding scheme of Flordal in the system of Mobasher for the purpose of utilizing a known encoding scheme to ensure data can be properly stored for retrieval and usage, whereby if data does not fit in memory, then the data precision level should be lowered by increasing the compression, so that the memory can accommodate the data for storage as originally intended. 

Regarding claim 11, the combination of Mobasher and Flordal teaches providing an encoding scheme that has a fixed data size (Flordal: [0181]), it would have been known to include wherein the processor is further configured to determine the second precision level (p) by setting the second precision level (p) to be equal to pc bt / bc. In view of the teachings of Mobasher and Flordal, it would have been obvious to one of ordinary skill in the art to reduce the size based on the size over the limit to the size of the buffer where the equation could be rewritten at p/pc=bt/bc which is a known equation to represent a ratio. 

Regarding claim 12, the combination of Mobasher, and Flordal further discloses wherein the first precision level (pc) is a precision level used to generate the compressed stress data stored in the buffer (Mobasher: [0042], “The adjusted drive current values (which represent the current rate of accumulation of stress of the sub-pixels being displayed) are read by a sub-pixel stress sampling circuit 215 (“Stress Capture” block) and each previously stored stress value is increased (or “augmented”), in an adding circuit 220, by the current rate of accumulation of stress (i.e., by a number proportional to the adjusted drive current value), and saved back to the memory 205”).

Regarding claim 13, the combination of Mobasher and Flordal further discloses further comprising a dithering circuit configured to add dither, in addition to the additional stress data, to the reconstructed stress data to obtain the updated stress data for the slice (Flordal: [0179], “To try to alleviate the negative impact of the lossy encoding scheme on the desired output, in this embodiment the second encoding scheme initially comprises applying dither (i.e. noise) to the block. This has the effect of randomizing the quantization error”). 

Regarding claim 14, the combination of Mobasher and Flordal further discloses further comprising a memory controller (Mobasher: fig. 2, memory controller 225) configured to store the second updated compressed stress data in the buffer (Mobasher: [0042], “A memory controller 225 controls read and write operations in the memory, feeds the stress values from the memory to the drive current adjustment circuit 210 and to the adding circuit 220 as needed, and stores the augmented stress values (having been augmented by the addition of the current rate of accumulation of stress) back into memory”).

Claims 1 and 4-6 are method claims drawn to the device of claims 8 and 11-13 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 7, the combination of Mobasher and Flordal further discloses further comprising:
determining the second updated compressed stress data is able to fit in the buffer (Mobasher: [0048], “When the compression ratio achieved in operation is not sufficiently high to allow the compressed slice to fit within the region of memory allocated to storing the compressed representation of the slice, the raw data may be truncated (i.e., one or more of the least-significant bits of each data word may be removed) before compression is performed, to reduce the size, in memory, of the compressed representation of the slice, so that it will fit within the region of memory allocated to storing the compressed representation of the slice. In another embodiment, the required memory length can be calculated to cover the worst case scenario. In another embodiment, the length of compressed representation can be variable and it is stored in a Table or it is appended to the compressed data”); and
storing the second updated compressed stress data in the buffer (Mobasher: [0042], “A memory controller 225 controls read and write operations in the memory, feeds the stress values from the memory to the drive current adjustment circuit 210 and to the adding circuit 220 as needed, and stores the augmented stress values (having been augmented by the addition of the current rate of accumulation of stress) back into memory”).

Claims 15 and 18-19 are computer readable medium claims drawn to the device of claims 8, 12 and 13 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claim 20 is a computer readable medium claim drawn to the method of claim 7 and is therefore interpreted and rejected based on similar reasoning. 

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mobasher and Flordal further in view of Lo et al. (US PGPub 2020/0264876). 

Regarding claim 9, while the combination of Mobasher and Flordal discloses setting the second precision level to be equal to a ratio of the size of the buffer compared to the size over the limit of the buffer as discussed with regard to claim 11 above, other formulas for encoding data are known in the art. 
	In a similar field of endeavor of data compression, Lo discloses utilizing a minimum to create a formula for a data precision level ([0139], “In the chart 900, the x-axis is a ratio of a given distortion D to the square of the variance 6.sup.2 and the y-axis is a rate distortion function R(D). The rate distortion function indicates a minimum number of bits that should be used to represent data for the associated layer of the neural network. An example of a suitable rate distortion function R(D) for a memoryless Gaussian source with squared-error distortion is provided by Equation 11”). 
	In view of the teachings of Mobasher, Flordal and Lo, it would have been obvious to one of ordinary skill in the art to update the formula of Lo within the system of Mobasher and Flordal by using the specific formula of the second precision level (p) to be equal to [(pc – pm)bt / bc] + pm, wherein pm is a minimum of the third precision level (ps) and the fourth precision level (pb), for the purpose of combining known data compression formulas to achieve expected and intended results. 

Regarding claim 10, the combination of Mobasher, Flordal and Lo further discloses wherein the processor is further configured to:
determine the third precision level (ps) of the additional stress data based on a most significant bit of the additional stress data; and
determine the fourth precision level (pp) of the buffer based on a most significant bit of data in the buffer (Mobasher: [0048], “When the compression ratio achieved in operation is not sufficiently high to allow the compressed slice to fit within the region of memory allocated to storing the compressed representation of the slice, the raw data may be truncated (i.e., one or more of the least-significant bits of each data word may be removed) before compression is performed, to reduce the size, in memory, of the compressed representation of the slice, so that it will fit within the region of memory allocated to storing the compressed representation of the slice”).

Claims 2 and 3 are method claims drawn to the device of claims 9 and 10 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 16 and 17  are computer readable medium claims drawn to the device of claims 9 and 10 respectively and are therefore interpreted and rejected based on similar reasoning. 


Response to Arguments
Applicant’s arguments, see pages 7-10, filed 07/20/2022, with respect to the rejection(s) of claims 1, 8 and 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art combinations using Mobasher and newly found prior art of Flordal and Lo.  See prior art rejections above for full detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US PGPub 2002/0118747) discloses “The present invention provides a controller for allocating a bit size for a current frame in a group of pictures of a first compression-encoded digital video signal that is to be spliced following transmission of the group of pictures with a second compression-encoded digital video signal, wherein the signals are spliced during a switching interval that begins a predetermined switching time after commencement of encoding the current frame of the first signal, and the spliced signals are buffered by a decoder buffer and then decoded by a decoder” ([0018]).
Coulombe et al. (US PGPub 2010/0195713) discloses “The buffer-based rate control device and method according to the non-restrictive illustrative embodiment of the present invention ensures that the video buffering verifier does not underflow or overflow by scaling the target frame size properly instead of using extra or unused bits to maintain the average bitrate” ([0042]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693